                              Case 7:21-cv-01737-NSR Document 50
                                                              49 Filed 06/14/21 Page 1 of 1



                                                      51 LOUISIANA AVENUE, N.W. • WASHINGTON, D.C. 20001.2113

                                                      TELEPHONE: +1.202.879.3939 • FACSIMILE: +1.202.626.1700


                                                                                                                                              Direct Number: (202) 879-3749
                                                                                                                                                  MEaton@jonesday.com




                                                                                     June 14, 2021

           Honorable Nelson S. Román
           United States District Court
           Southern District of New York
           300 Quarropas Street                                                                                                                   6/14/2021
           White Plains, New York 10601

                         Re:          K.B. v. IBM Medical & Dental Benefits Plan for Regular Full-Time & Regular
                                      Part-Time Employees, et al., Civ. A. No. 7:21-cv-01737

           Dear Judge Román,

                   I represent Defendants IBM Medical and Dental Benefits Plan for Regular Full-Time and
           Regular Part-Time Employees (the “Medical Plan”), International Business Machines Corp., IBM
           Office of the Plan Administrator, E. Fleming, and unidentified committee members (collectively,
           “IBM”) in the above-captioned case. I write on behalf of Plaintiffs and IBM (the “Parties”) to
           jointly request a stay of the June 21, 2021 due date for IBM to file a responsive pleading.

                   On May 19, 2021, counsel for the Parties jointly filed a letter seeking a 30-day extension
           of IBM’s deadline to file a responsive pleading (the first such request). The court granted that
           request. The Parties noted that they are in the process of discussing a resolution of the above-
           captioned matter and sought additional time to focus on those efforts. The Parties continue those
           discussions, and now seek additional time to continue these efforts prior to the submission of any
           responsive pleading. In light of those ongoing discussions, and the Parties’ joint desire to avoid
           unnecessary motion practice, the Parties respectfully request a stay of IBM’s deadline and that the
           Parties be allowed to update the court on status no later than July 21, 2021.

                    We thank the Court for its time and consideration.
The Court grants the parties' second joint request for a 30-day
extension of the briefing schedule to permit the parties' continued
                                                                       Respectfully submitted,
settlement discussions as follows: the moving papers shall be
served (not filed) on July 21, 2021; the opposition shall be served
                                                                       /s/ Miguel Eaton
(not filed) on August 20, 2021; the reply shall be served on
                                                                       Miguel Eaton
September 7, 2021. All motion papers shall be filed on the reply
date, September 7, 2021. The Clerk of Court is directed to
terminate the motion at ECF No. 49.
                                                          Dated: June 14, 2021
                                                                 White Plains, NY

           ALKHOBAR       •   AMS TERDAM      •   ATL ANTA      •   BEIJ ING   •   BOS TO N   •   BRUSSEL S   •    CHICAGO      •   CLEVEL AND        •   CO LU MBUS   •   DALL AS
           DETROIT   •    DUBAI   •    DÜSSELDO RF        •    FRANKFUR T      •   HONG KONG       •   HOUS TO N   •   IRVINE   •   JEDDAH    •   LONDON        •   LOS ANGELES
           MADRID    •   MEXICO CIT Y     •   MIAMI   •       MIL AN   •   MOSCOW      •   MUNICH      •   NEW YORK     •   PARIS    •   PER TH   •       PITTSBURGH   •   RIYADH
           SAN DIEGO • SAN FRANCISCO • SÃO PAULO • SHANGHAI • SILICO N VALLEY • SINGAPORE • S YDNEY • TAIPEI • TOKYO • WASHINGTO N
